DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a NOTICE OF ALLOWANCE in response to the amendment filed on June 08, 2021.
Claims 1, 12, and 21 have been amended and claims 1-4, 6, 8-14, and 17-21 are pending.  
The rejections under 35 USC 101 in the previous Office Action dated March 10, 2021 have been withdrawn in view of Applicant's amendments and arguments. (Applicant’s remarks filed on 06/08/2021, pages 9-22).
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this Examiner’s amendment was given in an interview with Manita Rawat, Registration No. 61,944.  Examiner has amended independent claim 1, 12, and 21 of the claim dated 06/08/2021 as follows: Claims 5, 7, 15, and 16 have been moved to independent claims 1, 12, and 21.  
With Examiner’s amendments, claims 5, 7, 15, and 16 have been canceled and now claims 1-4, 6, 8-14, and 17-21 have been examined and are allowed. (See the attached set of claims in proposed amendments) 
The application has been amended as follows:

an electronic payment processing engine running on a host, which in operation, is configured to:
define declaratively schemas for one or more typed payment graphs used for a plurality types of electronic payment processing via Data Definition Language (DDL) code and persist the schemas in a payment graph datastore; 
process the DDL code into software program code for real time electronic payment processing;
perform automatic static type checking of the electronic payment graph both at the DDL level when the DDL code is processed to define the payment graph and at runtime when the software program code is generated from the DDL code to process the electronic payment;
receive a request for an electronic payment from a client device at runtime;
determine a type of the electronic payment based on the request;
retrieve a schema of a typed payment graph from the payment graph datastore based on the type of the request;
generate an instance of the typed payment graph corresponding to the retrieved schema, wherein the instance of the typed payment graph comprises types of states, edges connecting the types of states, and attributes identifying a precondition of the edges, wherein each of the types of states is associated with a type of payment processing; 
determine a current state of the electronic payment based on the instance of the typed payment graph, wherein the types of states comprise a first state and a second state, the determination comprising:
(i) executing, for the first state, the associated type of payment processing for the electronic payment to generate processing results;
(ii) determining, for the first state, whether an edge to the second state is valid based on an attribute of the edge and the generated processing results;
(ii) determining the second state to be the current state of the electronic payment when the edge is valid; and
(iii) determining the first state to be the current state of the electronic payment when the edge is not valid; 

continuously update the payment graph datastore in real time so that it maintains the latest states and transitions of the electronic payment through the instance of the payment graph at every state of its lifecycle; 
automatically generate an audit trail for the electronic payment based on its updated states and transitions in the payment graph datastore for real time or future analysis;
store the audit trail in the payment graph datastore; and
transmit, in response to the request, the current state of the electronic payment to the client device. 
12. (Currently Amended) A computer-implemented method to support typed payment graph-based electronic payment processing, comprising: 
defining declaratively schemas for one or more typed payment graphs used for a plurality types of electronic payment processing via Data Definition Language (DDL) code and persisting the schemas in a payment graph datastore; 
processing the DDL code into software program code for real time electronic payment processing;
performing automatic static type checking of the electronic payment graph both at the DDL level when the DDL code is processed to define the payment graph and at runtime when the software program code is generated from the DDL code to process the electronic payment;
receiving a request for an electronic payment from a client device at runtime;
determining a type of the electronic payment based on the request;
retrieving a schema of a typed payment graph from the payment graph datastore based on the type of the request;
generating an instance of the typed payment graph corresponding to the retrieved schema, wherein the instance of the typed payment graph comprises types of states, edges connecting the types of states, and attributes identifying a precondition of the edges, wherein each of the types of states is associated with a type of payment processing; 
determine a current state of the electronic payment based on the instance of the typed payment graph, wherein the types of states comprise a first state and a second state, the determination comprising:

(ii) determining, for the first state, whether an edge to the second state is valid based on an attribute of the edge and the generated processing results;
(ii) determining the second state to be the current state of the electronic payment when the edge is valid; and
(iii) determining the first state to be the current state of the electronic payment when the edge is not valid; 
storing the instance of the typed payment graph and the current state in the payment graph datastore;
continuously updating the payment graph datastore in real time so that it maintains the latest states and transitions of the electronic payment through the instance of the payment graph at every state of its lifecycle; 
automatically generating an audit trail for the electronic payment based on its updated states and transitions in the payment graph datastore for real time or future analysis;
storing the audit trail in the payment graph datastore; and
transmitting, in response to the request, the current state of the electronic payment to the client device.
21. (Currently Amended) A non-transitory computer readable storage medium having software instructions stored thereon that when executed cause a system to: 
define declaratively schemas for one or more typed payment graphs used for a plurality types of electronic payment processing via Data Definition Language (DDL) code and persist the schemas in a payment graph datastore; 
process the DDL code into software program code for real time electronic payment processing;
perform automatic static type checking of the electronic payment graph both at the DDL level when the DDL code is processed to define the payment graph and at runtime when the software program code is generated from the DDL code to process the electronic payment;
receive a request for an electronic payment from a client device at runtime;
determine a type of the electronic payment based on the request;

generate an instance of the typed payment graph corresponding to the retrieved schema, wherein the instance of the typed payment graph comprises types of states, edges connecting the types of states, and attributes identifying a precondition of the edges, wherein each of the types of states is associated with a type of payment processing 
determine a current state of the electronic payment based on the instance of the typed payment graph, wherein the types of states comprise a first state and a second state, the determination comprising:
(i) executing, for the first state, the associated type of payment processing for the electronic payment to generate processing results;
(ii) determining, for the first state, whether an edge to the second state is valid based on an attribute of the edge and the generated processing results;
(ii) determining the second state to be the current state of the electronic payment when the edge is valid; and
(iii) determining the first state to be the current state of the electronic payment when the edge is not valid;
store the instance of the typed payment graph and the current state in the payment graph datastore; 
continuously update the payment graph datastore in real time so that it maintains the latest states and transitions of the electronic payment through the instance of the payment graph at every state of its lifecycle; 
automatically generate an audit trail for the electronic payment based on its updated states and transitions in the payment graph datastore for real time or future analysis;
store the audit trail in the payment graph datastore; and
transmit, in response to the request, the current state of the electronic payment to the client device. 
Reasons for Allowance
The following is a statement of reasons for the indication of allowance subject matter:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found in the original specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings…the inventor's lexicography must prevail. ... "Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The best available prior art is the combination of Barros et al. (hereinafter Barros), US Publication Number 2010/0114586 A1 (Generally disclosing a service process model displayed in a process view of a graphical user interface, the service process model representing a software service to be provided from a service provider to a consumer by way of a service broker, determine a selected activity of the service process model), Vickers et al (hereinafter Vickers), US Publication  Number 2013/0018902 A1 (Generally disclosing techniques are described herein that are capable of translating programming language patterns into database schema patterns.), Bhargava, US 2011/0197207 A1 (Generally disclosing audit Systems by providing a real-time, automated business process audit System, and more particularly a computerized business process audit System that detects anomalies and provides audit trails based on event data received from one or more sources.)
With respect to claims 1-4, 6, 8-14, and 17-21:
With respect to claim eligibility over 35 USC 101, these claim limitations integrate the abstract idea into a practical application. The technical features solve a technical problem that is disclosed in the specification and are in the claims reciting more than the abstract idea. Further, when the additional elements identified above are properly considered, alone and in 
For these reasons, independent claims 1, 12, and 21 are deemed to be allowable over the previous 35 USC 101 rejection and claims 2-4, 6, 8-11, 13-14, and 17-20 are allowed by virtue of its dependency on an allowed claim.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/YONGSIK PARK/Examiner, Art Unit 3695
September 3, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        9/7/2021